QUESTION: May a separate precinct be created for the registration of electors who have no permanent residence in the county but who intend to remain residents of Florida and of the county in which they are registered to vote?
SUMMARY: Under s. 97.091(1), F.S., electors who have no permanent residence in the county, but who intend to remain residents of Florida and of the county in which they are registered to vote, must be registered in the precinct in which the county courthouse is located. Section 101.691, F.S., lists several categories of persons who are entitled to vote by absentee ballot in any primary, special, or general election held in their respective election districts or precincts, and s. 97.091(1), F.S., provides that the . . . persons listed in s. 101.691 shall be registered in the precinct in which the county courthouse is located when they have no permanent address in the county and it is their intention to remain a resident of Florida and of the county in which they are registered to vote. By the foregoing language, the legislature has clearly directed that the electors about which you inquire be registered in the precinct in which the county courthouse is located; and, as noted in AGO 072-330, It is a well-settled rule of statutory construction that a legislative direction as to the manner in which a thing is to be done impliedly prohibits its being done in any other way. See Murphy v. Barnes, Fla. 1888,3 So. 433; State v. Yeats, Fla. 1917, 77 So. 262; Alsop v. Pierce, Fla. 1944, 19 So. 2d 799. Accord: Attorney General Opinion 070-150. The application of this rule would seem to prohibit the registration of the electors in question in any manner other than that established by s. 97.091(1), F.S. Accordingly, your question is answered in the negative.